9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHING-BAI HWANG (HWANG) US 2008/0156460.
As per claim 1 HWANG disclose;
A thermal module for use in a chassis for an information handling system (Fig. 1 Para 0013 “portable electronic device such as a notebook computer.”), the thermal module comprising: a fan (Fig. 1 item 20 blower) for generating an airflow in the direction of a vent (Para 0013 “blower 20 blows on the fin assembly 30 to carry the heat energy out of the notebook computer.”); a fin stack (item 30) comprising a plurality of fins distributed over a width of the fin stack (Fig. 1 item 30), the fin stack positioned relative to the vent (Para 0013 “carry the heat energy out of the notebook computer”); and a heat pipe (item 40) comprising a first end configured for receiving heat from a set of components (Para 0013 “heat-conducting plate 50 thermally connects with the electronic component (not shown)”) and a second end configured with a first portion (item 42) for contact with an edge (top edges) of a plurality of fins (30) in the fin stack, 

    PNG
    media_image1.png
    240
    480
    media_image1.png
    Greyscale

a second portion (43) for contact with a side (see above -S1 at end of fin assembly in thickness direction of right hand side of the fin assembly) of one fin of the plurality of fins (30), and a sharp angled bend (between item 42 and 43 see reproduced fig. 1 above shows sharp bend) formed in the heat pipe (40) to fluidly isolate (effect of sharp bend will close opening of the heat pipe to block/isolate fluid as due to bend top and bottom sides of the heat pipe closes gap between top and bottom sides of the heat pipe, therefor as per para 0016 ” The heat pipe 40 includes an evaporator section 41 and a condenser section 42.” E.g item 43 is not part of condenser section, therefor there is no condensed liquid in item 43) the first portion (42) from the second portion (43).

As per claim 2 HWANG disclose;
the sharp angled bend is closes the heat pipe between the first portion and the second portion. (Fig. 1 reproduced above Para 0016 “perpendicularly and downwardly bent to form a bend portion 43.” And The heat pipe 40 includes an evaporator section 41 and a condenser section 42.” E.g item 43 is not part of condenser section, therefor there is no condensed liquid in item 43)

As per claim 3 HWANG disclose;
the second portion (43) of the heat pipe is affixed to a side (right side as shown in the fig. 1) of the one fin.

As per claim 4 HWANG disclose;
the second portion (43) of the heat pipe (40) is soldered (para 0018 “Thermal medium such as soldering tin is filled between the collars 315 of the
receiving holes 314 and outer walls of the bend portion 43”) to the side (right) of the one fin (31).

As per claim 6 HWANG disclose;
the second portion (43) of the heat pipe is flattened (fig. 1).

Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG.
As per claim 8 HWANG disclose;
A method of manufacturing a thermal module for use in a chassis (Fig. 1 Para 0013 “portable electronic device such as a notebook computer.”) for an information handling system (Fig. 1), the method comprising: positioning a fan (fig. 1 item) in the chassis; forming a first end of heat pipe (fig. 1 40) for positioning relative to a set of components  (fig. 1); forming a second end of the heat pipe with a first portion for contact with an edge of a plurality of fins in a fin stack (Fig. 1), a second portion (see claim 1) for contact with a side of one fin of the plurality of fins (fig. 1), and a sharp angled bend formed in the heat pipe to fluidly isolate (effect of sharp bend will close opening of the heat pipe to block/isolate fluid as due to bend top and bottom sides of the heat pipe closes gap between top and bottom sides of the heat pipe, therefor as per para 0016 ” The heat pipe 40 includes an evaporator section 41 and a condenser section 42.” E.g item 43 is not part of condenser section, therefor there is no condensed liquid in item 43) the first portion from the second portion (fig. 1); coupling the second portion to the side of one fin of the plurality of fins; and positioning the fin stack between the fan and a vent in the chassis. (As explained in claim 1 and fig. 1)

As per claim 9 HWANG disclose;
forming the sharp angled bend comprises bending the second end of the heat pipe to close the heat pipe between the first portion and the second portion. (Fig. 1 reproduced above Para 0016 “perpendicularly and downwardly bent to form a bend portion 43.” And The heat pipe 40 includes an evaporator section 41 and a condenser section 42.” E.g item 43 is not part of condenser section, therefor there is no condensed liquid in item 43)

As per claim 10 HWANG disclose; 
coupling the second portion to a side of the one fin comprises soldering the second portion to the side of the one fin. para 0018 “Thermal medium such as soldering tin is filled between the collars 315 of the receiving holes 314 and outer walls of the bend portion 43”)

As per claim 12 HWANG disclose;
flattening the second portion (Para 0016 “The heat pipe 40 is flattened”) of the heat pipe before forming the sharp angled bend. (Para 0016 “A free end of
the condenser section 42 is perpendicularly and downwardly bent to form a bend portion 43.).

Claims 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG.
As per claim 14 HWANG disclose;
A chassis comprising: a set of components (Fig. 1 Para 0013 “portable electronic device such as a notebook computer.”); a fan for generating an airflow in the direction of a vent (Fig.1 and Para 0013 “blower 20 blows on the fin assembly 30 to carry the heat energy out of the notebook computer.”); a fin stack positioned between the fan and the vent (Fig. 1), the fin stack having a plurality of fins distributed over a width of the fin stack (fig. 1); and a heat pipe (fig. 1 item 40) comprising a first end configured for receiving heat from the set of components and a second end configured with a first portion for contact with an edge of each fin of the plurality of fins in the fin stack (fig. 1), a second portion for contact with a side of one fin of the plurality of fins, and a sharp angled bend formed in the heat pipe to fluidly isolate the first portion from the second portion. (Fig.1 and as explained in claim 1)

As per claim 15 HWANG disclose;
the sharp angled bend closes the heat pipe between the first portion and the second portion. (Fig. 1 reproduced above Para 0016 “perpendicularly and downwardly bent to form a bend portion 43.” And The heat pipe 40 includes an evaporator section 41 and a condenser section 42.” E.g item 43 is not part of condenser section, therefor there is no condensed liquid in item 43)

As per claim 16 HWANG disclose;
the second portion of the heat pipe is affixed to the side of the one fin. (Fig. 1)

As per claim 17 HWANG disclose;
the second portion of the heat pipe is soldered to the side of the one fin. (para 0018 “Thermal medium such as soldering tin is filled between the collars 315 of the receiving holes 314 and outer walls of the bend portion 43”)

As per claim 19 HWANG disclose;
the second portion of the heat pipe is flattened and (Para 0016 “The heat pipe 40 is flattened”) of the heat pipe before forming the sharp angled bend. (Para 0016 “A free end of the condenser section 42 is perpendicularly and downwardly bent to form a bend portion 43.) (fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of Andrew Hill (Hill) US 10,225,955.
As per claim 5 HWANG does not specifically teach well-known use of,
the heat pipe is affixed to the side of the one fin with a thermally conductive adhesive.
	However in analogues art of cooling system with heat pipe Hill, teaches use of thermally conductive adhesive in assembly with heat pipe. (Col. 4 line 49 “layer of thermal adhesive”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine HWANG and Hill by incorporating the teaching of Hill, into the system of HWANG to use well-known method of using thermally conductive adhesive to assemble cooling system instead of soldering. One having ordinary skill in the art would have found it motivated to use teachings of Hill to provide simplify assembly.

Regarding claim 11, claim 11 is rejected for the same reason as claim 5, as claim 11 recites similar to claim 5. See rejection of claim 5 above.

Regarding claim 18, claim 18 is rejected for the same reason as claim 5, as claim 18 recites similar to claim 5. See rejection of claim 5 above.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of Leilei Liu (Liu) US 10,598,442.
As per claim 7 HAWANG disclose sharp angled bend as shown in reproduced fig. 1,
But does not describe well-known effect of creating sharp angled bend on structure e.g. crimp as a result of sharp angled bend. (Examiner’s note: Claim subject matter does not claim, how crimp is created e.g. as a result of sharp bend or created by tool or specific method of making crimp)
	However in analogues art, Liu disclose effect of sharp angled bend e.g. deformation or crimp, which requires, special steps to prevent, crimp due to sharp bend. (Col. 1 line 37-38 “…preventing the connecting walls 14 from
deforming inwardly and crimping after bending…”)
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to use effect of sharp angled bend e.g. crimp as taught by Liu. since as explained above that such effect would help in creating crimp to block end of the pipe close end of the pipe without use of additional steps of manufacturing to help assembly.

Regarding claim 13, claim 13 is rejected for the same reason as claim 7, as claim 13 recites similar to claim 7. See rejection of claim 7 above.

Regarding claim 20, claim 20 is rejected for the same reason as claim 7, as claim 20 recites similar to claim 7. See rejection of claim 7 above.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument “Applicant submits for Hwang to allow convective heat transfer along the heat pipe to a contact area between the heat pipe and the plurality of fins that are stacked horizontally, the bend portion must be fluidly coupled to the condenser section. Thus, Applicant submits Hwang fails to disclose a heat pipe comprising "a sharp angled bend formed in the heat pipe to fluidly isolate the first portion from the second portion" as recited in Claim 1.
Examiner respectfully disagree because Hwang in para 0016 describes heat pipe 
“The heat pipe 40 includes an evaporator section 41 and a condenser section 42. The evaporator section 41 thermally contacts with the heat-conducting plate 50 to absorb heat energy therefrom, whilst the condenser
section 42 is thermally and physically attached to a top surface of an uppermost fin 31 of the fin assembly 30 so as to transfer the heat energy to the fin assembly 30.”—Which disclose item 43 of heat pipe is not part of condensation portion because there is no condensate in section 43. 
Above is essentially required for proper functioning of the heat pipe -as section 43 is bent downward so if there is any fluid it will not be able to travel back to evaporator section. That is the reason for limiting condenser section only at 42.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835